                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
    Case No.    2:19-cv-07926-PA (SK)                                   Date     September 18, 2019
    Title       Daniel J. Lollis v. County of Los Angeles et al.



    Present: The Honorable      Steve Kim, U.S. Magistrate Judge
                   Connie Chung                                                n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                          None present


    Proceedings:          (IN CHAMBERS) SCREENING ORDER1

       Plaintiff has filed a civil rights complaint under 42 U.S.C. § 1983, alleging that the
County of Los Angeles, the Los Angeles County Sheriff’s Department, and four Deputy Sheriffs
violated his constitutional rights when he was arrested and detained in or around April 2018
and then later charged and convicted (by guilty plea) of various state crimes. (Compl. at 6-7,
8). Plaintiff is out of custody. Because he proceeds in forma pauperis, however, the Court
must screen his complaint to determine, among other things, if it states a claim on which relief
may be granted. See 28 U.S.C. § 1915(e)(2).

       To begin with, Plaintiff has alleged enough facts that, if true, state a Fourth Amendment
claim against Deputy Sheriff Jacob Jones in his individual capacity for excessive force during
Plaintiff’s arrest in April 2018. See, e.g., Smith v. City of Hemet, 394 F.3d 689, 696 (9th Cir.
2005). Plaintiff alleges that Jones pulled him over on his bike under apparent suspicion that
Plaintiff was riding under the influence. (Compl. at 4-5). After Plaintiff answered Jones’s
questions and consented to a search, Jones arrested him by restraining Plaintiff’s right arm
behind his back and placing his left arm on Jones’s police car. (Id. at 5). Uncomfortable with
Jones behind him, Plaintiff demanded to know what he was doing with vulgar language and
insinuated that Jones was engaging in unwanted sexual contact. (Id. at 5-6). Jones allegedly
responded by slamming Plaintiff’s head into the hood of his police car, taking Plaintiff to the
ground, and punching Plaintiff in the face and body. (Id. at 6).

       On the other hand, these facts cannot state a Fourteenth Amendment claim against
Deputy Jones. The U.S. Supreme Court has explained that “all claims that law enforcement
officers have used excessive force . . . in the course of an arrest, investigatory stop, or other
‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its
‘reasonableness’ standard, rather than under” the Fourteenth Amendment’s substantive due

1This order is non-dispositive, so it is not immediately appealable. See Fed. R. Civ. P. 72(a); 28 U.S.C. §
636(b)(1)(A); McKeever v. Block, 932 F.2d 795, 799 (9th Cir. 1991). If Plaintiff believes this order is
dispositive, he must object to the order within 14 days. See Fed. R. Civ. P. 72(a), (b); L.R. 72–2.1;
Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 & n.1 (9th Cir. 1996).

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                  Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07926-PA (SK)                               Date    September 18, 2019
 Title          Daniel J. Lollis v. County of Los Angeles et al.

process standard. Graham v. Connor, 490 U.S. 386, 395 (1989). So Plaintiff’s excessive force
claim against Deputy Jones can proceed under the Fourth Amendment only.

       Unlike Deputy Jones, however, none of the other three Deputy Sheriffs is alleged to have
used any force, let alone excessive force, during Plaintiff’s arrest or detention. (Compl. at 2-3,
9). Plaintiff vaguely alludes to these officers perhaps driving him to the hospital or questioning
him later, but that is ordinary and legitimate police conduct. So Plaintiff has alleged no facts
plausibly suggesting that Deputy Sheriffs Leas, Lattuca, and Hueza violated any constitutional
rights. See Fed. R. Civ. P. 8(a); see also Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)
(“A person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of
section 1983, if he does an affirmative act, participates in another’s affirmative acts, or omits to
perform an act which he is legally required to do that causes the deprivation of which
complaint is made.”); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”).

       Plaintiff also alleges that—separate from Deputy Jones’s alleged excessive force—his
seizure, search, arrest, and detention were also unconstitutional because they were
unsupported by the requisite level of suspicion (like probable cause) or by other constitutional
authority. (Compl. at 8). But from these events, Plaintiff was ultimately charged with—and
pled guilty to—certain crimes like assault, resisting arrest, and riding a bicycle under the
influence. (Compl. at 7). So claims attacking the lawfulness of the pre-conviction events
leading to his conviction—i.e., his seizure, search, arrest, detention, and so forth—on the
ground that they lacked constitutional authority would, if successful, imply the invalidity of the
ensuing conviction. See Heck v. Humphrey, 512 U.S. 477 (1994). But because such collateral
attacks on the legality of a conviction are barred by Heck, they cannot be pursued in a lawsuit
for damages under § 1983. See id. at 486-87. In short, none of the Defendants, including
Jones, is subject to suit for claims attacking the lawfulness of pre-conviction encounters with
police. That distinguishes these unactionable claims from Plaintiff’s sole actionable excessive
force claim against Jones, which, even if successful, would not invalidate Plaintiff’s conviction
and so is not barred by Heck. See Edwards v. Balisok, 520 U.S. 641, 646 (1997).

       Finally, Plaintiff has failed to allege facts supporting either his official-capacity claims
against the individual Deputy Sheriffs or his entity claims against the County and its Sheriff’s
Department. (Compl. at 8-9). An “official-capacity suit is, in all respects other than name, to
be treated as a suit against the entity” and “not a suit against the official personally.” Kentucky
v. Graham, 473 U.S. 159, 166 (1985). And to sue a municipality-entity properly, Plaintiff must
allege: “(1) that he possessed a constitutional right of which he was deprived; (2) that the
municipality had a policy; (3) that this policy ‘amounts to deliberate indifference’ to the
plaintiff’s constitutional right; and (4) that the policy is the ‘moving force behind the
constitutional violation.’” Oviatt ex rel. Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)
(quoting City of Canton v. Harris, 489 U.S. 378, 389-91 (1989)).

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-07926-PA (SK)                               Date    September 18, 2019
 Title          Daniel J. Lollis v. County of Los Angeles et al.

       Plaintiff has alleged no facts, however, plausibly suggesting that Los Angeles County, or
its Sheriff’s Department, had a widespread policy, custom, or practice that violated his
constitutional rights. The federal pleading rule “demands more than an unadorned, the-
defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. “Threadbare recitals of
the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Id. At most, Plaintiff has alleged a discrete and isolated incident of misconduct by one of its
employees, but there is no respondeat superior liability for municipalities under § 1983. See
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (“[A] local government may not be
sued under § 1983 for an injury inflicted solely by its employees or agents.”).

                                              *******

       For all these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before
October 18, 2019, why all claims and defendants in the complaint—other than his sole
Fourth Amendment excessive force claim against Deputy Sheriff Jacob Jones in his individual
capacity—should not be dismissed consistent with this order for failure to state a claim on
which relief may be granted. See Fed. R. Civ. P. 12(b)(6); 28 U.S.C. § 1915(e)(2)(B)(ii). To
discharge this Order to Show Cause, Plaintiff must do one of the following:

         (1) File a Notice of Voluntary Dismissal using the attached Form CV-09, dismissing
             without prejudice all claims and defendants in the complaint—other than the single
             surviving Fourth Amendment excessive force claim against Defendant Jones.

         (2) File a First Amended Complaint using the attached Form CV-66, curing all the legal
             and factual deficiencies described in this order.

         (3) File a Response (on any kind of paper), explaining why the reasoning and
             conclusions of this order are wrong and stating that Plaintiff wants to stand on the
             complaint as currently alleged.

WARNINGS: If Plaintiff fails to take one of these actions on time, this action may be
dismissed involuntarily in its entirety for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R.
41-1. If Plaintiff files either an amended complaint that does not cure the deficiencies
described in this order or a response standing on the original complaint as alleged, the Court
will recommend that claims and defendants be dismissed without leave to amend consistent
with this order. Finally, if Plaintiff fails to keep the Court apprised of his correct address of
record in a timely manner, this action may be dismissed for failure to obey court orders. See
L.R. 41-6 (Failure of Pro Se Plaintiff to Keep Court Apprised of Court Address).

         IT IS SO ORDERED.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 3 of 3
